The award of compensatory damages is supported by the weight of the evidence showing that when defendant, a real estate brokerage firm, terminated its association with plaintiff, a real estate broker, defendant converted plaintiffs customer list and other information that she had stored on the computer that defendant had provided to her, and that plaintiffs resulting loss of commissions amounted to $400,000. We vacate the award of punitive damages because defendant’s practice of precluding a terminated employee from having access to its computer system does not evince a high degree of moral turpitude (see Ross v Louise Wise Servs., Inc., 8 NY3d 478, 489 [2007]). Concur — Tom, J.P., Nardelli, Renwick, Freedman and Roman, JJ.